Case 3:20-cv-11059-MAS-LHG Document 10 Filed 10/08/20 Page 1 of 2 PageID: 68




James E. Cecchi
Lindsey H. Taylor
CARELLA, BYRNE, CECCHI, OLSTEIN,
  BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
Telephone: (973) 994-1700
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 CASEY STERK and KEVIN MAHER,                       Civil Action No. 20-110597(MAS)(LHG)
 Individually and on Behalf of All Others
 Similarly Situated,

                                Plaintiff,

         vs.                                                             ORDER
 THE BANK OF NOVA SCOTIA, et al.,

                                Defendants.


       THIS MATTER having been opened to the Court by Carella, Byrne, Cecchi, Olstein,

Brody & Agnello, co-counsel for Plaintiff, and counsel for Defendants consenting hereto, and the

Court having considered the moving papers, and good cause appearing,

               IT IS THIS 8th day of October, 2020

       ORDERED that Linda P. Nussbaum is hereby admitted pro hac vice on behalf of Plaintiff

in the above matter pursuant to L. Civ. R. 101.1(c); and it is further

       ORDERED that all notices, pleadings and other papers filed with the Court shall be served

upon Carella, Byrne, Cecchi, Olstein, Brody & Agnello, and that Carella, Byrne, Cecchi, Olstein,

Brody & Agnello shall enter all appearances and be responsible for signed papers and for the

conduct of the attorneys admitted herewith; and it is further
Case 3:20-cv-11059-MAS-LHG Document 10 Filed 10/08/20 Page 2 of 2 PageID: 69




       ORDERED that Linda P. Nussbaum shall make payments to the New Jersey Lawyers’

Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a) and shall make such

payment as required for each year in which she continues to appear pro hac vice in this matter, and

$150 to the United States District Court for the District of New Jersey, as required by Local Civil

Rule 101.1(c).




                                                     ___________________________________
                                                     LOIS H. GOODMAN, U.S.M.J.




                                                2
